Citation Nr: 0617244	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  01-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002), prior to March 26, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, TY, KK-S


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  He died in September 1999.  The appellant is his 
widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision that, in part, 
denied service connection for the cause of the veteran's 
death, and denied dependency and indemnity compensation (DIC) 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.

In November 2000, the RO awarded service connection for the 
cause of the veteran's death, effective March 26, 2002.  
Thus, the issue of DIC benefits, pursuant to 38 U.S.C.A. 
§ 1318, for the period prior to March 26, 2002, remains in 
appellate status.

In August 2001, the appellant testified during a hearing 
before the undersigned at the RO.

In November 2003, the Board remanded the matter for 
additional development.

The Board notes that, in October 1999, the appellant claimed 
entitlement to accrued benefits.  The record reflects that a 
claim for service connection for cancer residuals of 
radiation exposure was pending at the time of the veteran's 
death.  As the issue of entitlement to accrued benefits has 
not been adjudicated by the RO, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran, who died approximately 50 years after his 
discharge from service, did not have a service-connected 
disability rated as totally disabling, or had a total rating 
based on unemployability for at least ten years prior to his 
death.  

2.  A final, unappealed decision issued in December 1996 
granted a total rating for compensation purposes based on 
individual unemployability, effective October 9, 1991.  There 
has been no claim of clear and unmistakable error in this 
decision.


CONCLUSION OF LAW

The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318 for the period prior to March 26, 2002, is 
without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Through March and October 2004 letters, VA's Appeals 
Management Center (AMC) provided VCAA notice.  While this 
notice was provided after the initial adjudication, the 
timing deficiency was remedied by readjudication of the claim 
after the notice was issued.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 for the period prior to March 26, 2002.  
Hence, the duties to notify and assist imposed by the VCAA 
are not applicable to the claim.  Beverly v. Nicholson, 19 
Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or 
"for any reason...was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate 
for 10 or more years immediately preceding death.  38 C.F.R. 
§ 3.22 (1999).  This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. 
§ 1318.  Marso v. Principi, 13 Vet App 260 (1999).  

Under the theory of "hypothetical entitlement" VA was 
required to determine whether the veteran would have been 
entitled to payment at the 100 percent rate for 10 years 
prior to death if he had filed a claim for the benefit.  Id.  
Hypothetical entitlement was, however, subject to decisions 
made during the veteran's lifetime.  Id.

In January 2000, VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 
38 C.F.R. § 3.22 (2000)).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit observed that VA had 
determined that the "entitled to receive" language under 
38 U.S.C.A. § 1318 should be interpreted in accordance with 
the revised 38 C.F.R. § 3.22.  The Federal Circuit also held 
that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-1380.

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) held that the January 2000 amendments 
(65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC 
claims made pursuant to 38 U.S.C.A. § 1318, are not 
applicable to claims filed prior to January 21, 2000.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005). 

Here, the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318(b) on October 13, 
1999.  As such, the Board will consider "hypothetical 
entitlement" as an additional basis for establishing 
eligibility prior to March 26, 2002.  See 38 C.F.R. § 3.22.

At the time of the veteran's death on September 8, 1999, 
service connection was in effect for the following 
disabilities:  anxiety reaction, rated 70 percent disabling; 
and degenerative disc disease of the cervical spine, rated 20 
percent disabling.  The combined service-connected disability 
rating was 80 percent, effective March 1, 1990.  The Board 
notes that a December 1996 rating decision granted a total 
rating based on unemployability was awarded, effective on 
October 9, 1991.

The veteran did not appeal the December 1996 decision, and it 
is now final.  38 U.S.C.A. § 7105(c) (West 2002).  The 
appellant has not alleged clear and unmistakable error in the 
decision.  She has essentially disputed the way the facts 
were weighed, but such a dispute does not rise to the level 
of clear and unmistakable error.  Eddy v. Brown, 9 Vet App 52 
(1996).

The appellant has contended that the veteran should have been 
entitled to a total rating for 10 years prior to his death 
inasmuch as the veteran had been unemployed since 1980.  The 
final December 1996 decision serves to preclude the 
hypothetical grant of a total rating based on individual 
unemployability prior to 1991.  

In any event, records confirm that the veteran retired from 
employment due to disabilities described as "cervical 
spondylosis with nerve root irritation and cardiac problems" 
on July 25, 1980.  In a September 1980 VA examination it was 
noted that while the veteran reported considerable stress, 
his main problem was cardiovascular.  This evidence does not 
serve to establish entitlement to a total rating.  The 
veteran's retirement in 1980 was based on both service-
connected and nonservice-connected disabilities.

The record does show that the veteran had perfected an appeal 
for an increased rating for a back disability.  In a 
statement received in September 1994, the veteran withdrew 
this appeal.  The rating decision he appealed from, thus, 
became final as to that issue.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.202 (1995).

Similarly, the veteran had perfected an appeal for an 
increased rating for his anxiety reaction.  Records show that 
the veteran had been hospitalized in February 1990; the RO 
assigned a 100 percent evaluation for the veteran's anxiety 
reaction, based upon the need for hospitalization in excess 
of 21 days, effective in February 1990, and then decreased 
the rating to 30 percent, effective in March 1990.  In August 
1991, the RO increased the evaluation for anxiety reaction 
from 30 percent to 70 percent, effective in March 1990, based 
on a recent VA examination.  The Board's July 1993 decision 
indicates that the RO had considered the veteran's appeal 
satisfied with the award of the 70 percent evaluation for his 
anxiety reaction, and that the veteran had not indicated any 
desire to further pursue the issue.

The February 1990 hospitalization report could be deemed a 
claim for increase as well as showing the date on which an 
increase in disability was factually ascertainable.  
38 C.F.R. § 3.157, 3.400(o) (2005).

Even assuming, for the sake of argument, that the veteran 
would have been entitled to a 100 percent schedular rating 
for his anxiety reaction in February 1990, had his appeal 
been decided (see AB v. Brown, 6 Vet. App. 35, 38 (1993)), 
the evidence of record still would fail to meet the requisite 
ten-year total rating requirement preceding the veteran's 
September 8, 1999 death.  There is no evidence of any 
increase in severity of the veteran's anxiety reaction prior 
to the February 1990 hospitalization.

On October 9, 1991, the veteran filed a formal claim for a 
total disability rating based on individual unemployability 
(TDIU).  The record includes VA examinations of service-
connected disabilities on July 10, 1991, and on August 8, 
1991.  Even if either of those VA examinations had been 
accepted as an informal claim and if TDIU benefits had been 
awarded from the date of the earlier VA examination, an 
effective date of July 10, 1991, would still fail to meet the 
requisite ten-year total rating requirement preceding the 
veteran's September 8, 1999 death.  The same analysis would 
apply if the February 1990 hospitalization report was deemed 
an informal claim for TDIU.

Accordingly, the evidence does not establish that the veteran 
would have been entitled to receive compensation at the 100 
percent rate based on unemployability in 1980, had he 
applied; or, for that matter, based on the schedular criteria 
at any time prior to his hospitalization in February 1990.  
Hence, an award of § 1318 benefits prior to March 26, 2002, 
to include on the basis of a finding of hypothetical 
entitlement, is not warranted.

The appellant does not claim entitlement to DIC under 
38 U.S.C.A. § 1318 based on the submission of new and 
material evidence to reopen a previously final VA decision, 
or argue that, but for the receipt of military retired or 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge from service.

The appellant also has not raised a claim of CUE in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a).  See also 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading requirements 
for raising, and burden of proof for establishing, a CUE 
claim).  The appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.

To the extent that the appellant has argued that a total 
rating should have been awarded for at least 10 years prior 
to the veteran's death, a "hypothetical claim" for 
entitlement is not warranted.  See 38 C.F.R. § 3.22.  

There is nothing to change the fact that, the veteran, who 
died approximately 50 years after his discharge from service 
(rendering inapplicable the five-year provision) had no 
service-connected disability rated as totally disabling, or 
had a total rating based on unemployability for at least ten 
years prior to his death.  As the law is dispositive of the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

DIC benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318 for the period prior to March 26, 2002, is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


